 


110 HR 419 IH: Natural Disaster Relief Act
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 419 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Lucas introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide assistance to agricultural producers for crop and livestock losses in 2005, 2006, or 2007 as a result of natural disasters, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Natural Disaster Relief Act. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Definitions. 
Title I—Agricultural Production Losses 
Sec. 101. Crop disaster assistance. 
Sec. 102. Livestock assistance. 
Sec. 103. Reduction in payments. 
Title II—Farm Service Agency 
Sec. 201. Funding for additional personnel. 
Title III—Miscellaneous 
Sec. 301. Regulations. 
Sec. 302. Emergency designation.  
2.DefinitionsIn this Act: 
(1)Additional coverageThe term additional coverage has the meaning given the term in section 502(b)(1) of the Federal Crop Insurance Act (7 U.S.C. 1502(b)(1)). 
(2)Disaster countyThe term disaster county means— 
(A)a county included in the geographic area covered by a natural disaster declaration; and 
(B)each county contiguous to a county described in subparagraph (A). 
(3)Hurricane-affected countyThe term hurricane-affected county means— 
(A)a county included in the geographic area covered by a natural disaster declaration related to Hurricane Katrina, Hurricane Rita, Hurricane Wilma, or a related condition; and 
(B)each county contiguous to a county described in subparagraph (A). 
(4)Insurable commodityThe term insurable commodity means an agricultural commodity (excluding livestock) for which the producers on a farm are eligible to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(5)Natural disaster declarationThe term natural disaster declaration means— 
(A)a natural disaster declared by the Secretary during calendar year 2005, 2006, or 2007 under section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1961(a)); or 
(B)a major disaster or emergency designated by the President during calendar year 2005, 2006, or 2007 under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.). 
(6)Noninsurable commodityThe term noninsurable commodity means a crop for which the producers on a farm are eligible to obtain assistance under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(7)SecretaryThe term Secretary means the Secretary of Agriculture. 
IAgricultural Production Losses 
101.Crop disaster assistance 
(a)Assistance availableThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make emergency financial assistance available to producers on a farm, other than producers of sugar cane or sugar beets, that incurred qualifying quantity or quality losses for the 2005, 2006, or 2007 crop due to damaging weather or any related condition (including losses due to crop diseases, insects, and delayed harvest), as determined by the Secretary, with respect to which a natural disaster declaration is made.  
(b)Election of crop yearIf a producer incurred qualifying crop losses in more than one of the 2005, 2006, or 2007 crop years, the producer shall elect to receive assistance under this section for losses incurred in only one of such crop years. The producer may not receive assistance under this section for more than one crop year. 
(c)Administration 
(1)In generalExcept as provided in paragraph (2), the Secretary shall make assistance available under this section in the same manner as provided under section 815 of the Agriculture, Rural Development, Food and Drug Administration and Related Agencies Appropriations Act, 2001 (Public Law 106–387; 114 Stat. 1549A–55), including using the same loss thresholds for quantity and economic losses as were used in administering that section, except that the payment rate shall be 50 percent of the established price, instead of 65 percent. 
(2)Loss thresholds for quality lossesIn the case of a payment for quality loss for a crop under subsection (a), the loss thresholds for quality loss for the crop shall be determined under subsection (d). 
(d)Quality losses 
(1)In generalSubject to paragraph (3), the amount of a payment made to producers on a farm for a quality loss for a crop under subsection (a) shall be equal to the amount obtained by multiplying— 
(A)65 percent of the payment quantity determined under paragraph (2); by 
(B)50 percent of the payment rate determined under paragraph (3). 
(2)Payment quantityFor the purpose of paragraph (1)(A), the payment quantity for quality losses for a crop of a commodity on a farm shall equal the lesser of— 
(A)the actual production of the crop affected by a quality loss of the commodity on the farm; or 
(B)the quantity of expected production of the crop affected by a quality loss of the commodity on the farm, using the formula used by the Secretary to determine quantity losses for the crop of the commodity under subsection (a). 
(3)Payment rateFor the purpose of paragraph (1)(B) and in accordance with paragraphs (5) and (6), the payment rate for quality losses for a crop of a commodity on a farm shall be equal to the difference between— 
(A)the per unit market value that the units of the crop affected by the quality loss would have had if the crop had not suffered a quality loss; and 
(B)the per unit market value of the units of the crop affected by the quality loss. 
(4)EligibilityFor producers on a farm to be eligible to obtain a payment for a quality loss for a crop under subsection (a), the amount obtained by multiplying the per unit loss determined under paragraph (1) by the number of units affected by the quality loss shall be at least 25 percent of the value that all affected production of the crop would have had if the crop had not suffered a quality loss. 
(5)Marketing contractsIn the case of any production of a commodity that is sold pursuant to 1 or more marketing contracts (regardless of whether the contract is entered into by the producers on the farm before or after harvest) and for which appropriate documentation exists, the quantity designated in the contracts shall be eligible for quality loss assistance based on the 1 or more prices specified in the contracts. 
(6)Other productionFor any additional production of a commodity for which a marketing contract does not exist or for which production continues to be owned by the producer, quality losses shall be based on the average local market discounts for reduced quality, as determined by the appropriate State committee of the Farm Service Agency. 
(7)Quality adjustments and discountsThe appropriate State committee of the Farm Service Agency shall identify the appropriate quality adjustment and discount factors to be considered in carrying out this subsection, including— 
(A)the average local discounts actually applied to a crop; and 
(B)the discount schedules applied to loans made by the Farm Service Agency or crop insurance coverage under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.). 
(8)Eligible productionThe Secretary shall carry out this subsection in a fair and equitable manner for all eligible production, including the production of fruits and vegetables, other specialty crops, and field crops. 
(e)Payment limitations 
(1)Limit on amount of assistanceAssistance provided under this section to a producer for losses to a crop, together with the amounts specified in paragraph (2) applicable to the same crop, may not exceed 95 percent of what the value of the crop would have been in the absence of the losses, as estimated by the Secretary. 
(2)Other paymentsIn applying the limitation in paragraph (1), the Secretary shall include the following: 
(A)Any crop insurance payment made under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) or payment under section 196 of the Federal Agricultural Improvement and Reform Act of 1996 (7 U.S.C. 7333) that the producer receives for losses to the same crop. 
(B)The value of the crop that was not lost (if any), as estimated by the Secretary 
(f)Eligibility for assistance 
(1)In generalExcept as provided in paragraph (2), the producers on a farm shall not be eligible for assistance under this section with respect to losses to an insurable commodity or noninsurable commodity if the producers on the farm— 
(A)in the case of an insurable commodity, did not obtain a policy or plan of insurance for the insurable commodity under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) for the crop incurring the losses; 
(B)in the case of a noninsurable commodity, did not file the required paperwork, and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333) for the crop incurring the losses; 
(C)had average adjusted gross income (as defined by section 1001D(a) of the Food Security Act of 1985 (7 U.S.C. 1308–3a(a)), of greater than $2,500,000 in 2004; or 
(D)were not in compliance with highly erodible land conservation and wetland conservation provisions. 
(2)Contract waiverThe Secretary may waive paragraph (1) with respect to the producers on a farm if the producers enter into a contract with the Secretary under which the producers agree— 
(A)in the case of an insurable commodity, to obtain a policy or plan of insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.) providing additional coverage for the insurable commodity for each of the next 2 crops, at a coverage level that provides— 
(i)not less than 65 percent of the actual production history for the crop produced on the farm; and 
(ii)100 percent of the expected market price or a comparable coverage (as determined by the Federal Crop Insurance Corporation); and 
(B)in the case of a noninsurable commodity, to file the required paperwork and pay the administrative fee by the applicable State filing deadline, for the noninsurable commodity for each of the next 2 crops under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333). 
(3)Effect of violationIn the event of the violation of a contract under paragraph (2) by a producer, the producer shall reimburse the Secretary for the full amount of the assistance provided to the producer under this section. 
(g)Timing 
(1)In generalSubject to paragraph (2), the Secretary shall make payments to producers on a farm for a crop under this section not later than 60 days after the date the producers on the farm submit to the Secretary a completed application for the payments. 
(2)InterestIf the Secretary does not make payments to the producers on a farm by the date described in paragraph (1), the Secretary shall pay to the producers on a farm interest on the payments at a rate equal to the current (as of the sign-up deadline established by the Secretary) market yield on outstanding, marketable obligations of the United States with maturities of 30 years. 
102.Livestock assistance 
(a)Livestock Compensation Program 
(1)Use of commodity credit corporation fundsThe Secretary shall use funds of the Commodity Credit Corporation to carry out the 2002 Livestock Compensation Program announced by the Secretary on October 10, 2002 (67 Fed. Reg. 63070), to provide compensation for livestock losses during calendar years 2005, 2006, and 2007 for losses that occurred before the date of the enactment of this Act (including wildfire disaster losses in the State of Texas and other States and losses due to blizzard in the States of Colorado, Kansas, Nebraska, New Mexico, and Oklahoma) due to a disaster, as determined by the Secretary, except that the payment rate shall be 75 percent of the payment rate established for the 2002 Livestock Compensation Program. 
(2)Eligible applicantsIn carrying out the program described in paragraph (1), the Secretary shall provide assistance to any applicant that— 
(A) 
(i)conducts a livestock operation that is located in a disaster county, including any applicant conducting a livestock operation with eligible livestock (within the meaning of the livestock assistance program under section 101(b) of division B of Public Law 108–324 (118 Stat. 1234)); or 
(ii)produces an animal described in section 10806(a)(1) of the Farm Security and Rural Investment Act of 2002 (21 U.S.C. 321d(a)(1)); and 
(B)meets all other eligibility requirements established by the Secretary for the program. 
(3)Election of lossesIf a producer incurred livestock losses in more than one of the 2005, 2006, or 2007 calendar years, the producer shall elect to receive payments under this subsection for losses incurred in only one of such calendar years. The producer may not receive payments under this subsection for more than one calendar year. 
(4)MitigationIn determining the eligibility for or amount of payments for which a producer is eligible under the livestock compensation program, the Secretary shall not penalize a producer that takes actions (recognizing disaster conditions) that reduce the average number of livestock the producer owned for grazing during the production year for which assistance is being provided. 
(5)LimitationThe Secretary shall ensure, to the maximum extent practicable, that no producer on a farm receives duplicative payments under this subsection and another Federal program with respect to any loss. 
(b)Livestock indemnity payments 
(1)In generalThe Secretary shall use such sums as are necessary of funds of the Commodity Credit Corporation to make livestock indemnity payments to producers on farms that have incurred livestock losses during calendar years 2005, 2006, and 2007 for losses that occurred prior to the date of enactment of this Act (including wildfire disaster losses in the State of Texas and other States and losses due to blizzard in the States of Colorado, Kansas, Nebraska, New Mexico, and Oklahoma) due to a disaster, as determined by the Secretary, including losses due to hurricanes, floods, anthrax, wildfires, and blizzards. 
(2)Election of lossesIf a producer incurred livestock losses in more than one of the 2005, 2006, or 2007 calendar years, the producer shall elect to receive payments under this subsection for losses incurred in only one of such calendar years. The producer may not receive payments under this subsection for more than one calendar year. 
(3)Payment ratesIndemnity payments to a producer on a farm under paragraph (1) shall be made at a rate of not less than 30 percent of the market value of the applicable livestock on the day before the date of death of the livestock, as determined by the Secretary. 
(c)Limit on amount of assistanceThe Secretary shall ensure, to the maximum extent practicable, that no producer on a farm receives duplicative payments under this section and any other Federal program for the same loss. 
103.Reduction in paymentsThe amount of any payment for which a producer is eligible under this title shall be reduced by any amount received by the producer for the same loss or any similar loss under— 
(1)the Department of Defense, Emergency Supplemental Appropriations to Address Hurricanes in the Gulf of Mexico, and Pandemic Influenza Act, 2006 (Public Law 109–148; 119 Stat. 2680); or 
(2)an agricultural disaster assistance provision contained in the announcement of the Secretary on January 26, 2006. 
IIFarm Service Agency 
201.Funding for additional personnelThe Secretary shall use $23,000,000 of funds of the Commodity Credit Corporation to hire additional County Farm Service Agency personnel— 
(1)to expedite the implementation of, and delivery under, the agricultural disaster and economic assistance programs under this Act; and 
(2)as the Secretary determines to be necessary to carry out other agriculture and disaster assistance programs. 
IIIMiscellaneous 
301.Regulations 
(a)In generalThe Secretary may promulgate such regulations as are necessary to implement this Act. 
(b)ProcedureThe promulgation of the regulations and administration of this Act shall be made without regard to— 
(1)the notice and comment provisions of section 553 of title 5, United States Code; 
(2)the Statement of Policy of the Secretary of Agriculture effective July 24, 1971 (36 Fed. Reg. 13804), relating to notices of proposed rulemaking and public participation in rulemaking; and 
(3)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act). 
(c)Congressional review of agency rulemakingIn carrying out this section, the Secretary shall use the authority provided under section 808 of title 5, United States Code. 
302.Emergency designationThe amounts provided under this Act are designated as an emergency requirement pursuant to section 501 of H. Con. Res. 376 (109th Congress), as made applicable to the House of Representatives by section 511(a)(4) of H. Res. 6 (110th Congress). 
 
